DISSENTING OPINION OE JUDGE BOND.
While there is a different classification of warranties in England and America, yet in both jurisdictions there is an essential distinction between a warranty and a “condition precedent” to the formation of a contract of sale. Upon the latter the legal existence of the contract is hinged. The former presupposes a’ valid contract for the transfer of the title to goods to which it becomes a part only by a collateral agreement, express or implied, between the seller and buyer. A sale may be complete without a warranty. It can not exist without the performance (or waiver thereof) of a condition precedent. Benjamin on Sales, sec. 610; American notes to this section, p. 622. A stipulation as to time in mercantile contract is one that goes to the essence of the agreement; “that is to say, a condition precedent, upon the failure or nonperformance of which the party aggrieved may repudiate the entire contract.” Cleveland Rolling Mill v. Rhodes, 121 U. S. Rep. 254-261; Jones v. U. S., 96 U. S. Rep. 24; Remmel v. Wingate, 103 Mass. 327; R’y. v. Boestler, 15 Iowa, 555. In the agreed facts in this case it is conceded that oranges of the kind, quality and quantity, purchased by defendant were started two days late from the point of shipment; that plaintiff, by letter, notified defendant of this fact two days before the fruit arrived at its destination in St. Louis; that upon its subsequent arrival defendant “accepted the same without objection or protest.’’ Despite this showing the trial court gave judgment on defendant’s counterclaim, to plaintiff’s action for the contract *195price, for the amount of, the decline in the market of the price of such goods during the two days’ delay in their arrival. I can not affirm this judgment. The particular date of shipment specified was a part of the contract between the parties, and in law, as we have seen, became a condition precedent to the completion of the contract of sale by the seller. When plaintiff broke the contract in this respect and notified defendant of such breach, defendant had the right, either to repudiate the entire contract, or to accept the belated shipment as a performance of the agreement as to time. Defendant did not have the right, in the absence of warranty or fraud, to take the goods, without objection and with full knowledge of the delay, thereby claiming under the contract and at the same time withhold a part of the contract price for breach of the contract. A party who has accepted and made his own the benefit of a contract can not avoid its obligations as to himself by his own act. The rule on this subject is no where better stated than by a recent text writer, to wit: “In an executory contract for the sale of goods, in the absence of fraud or warranty, the right of the vendee to claim damages, set up as a defense to an action for the purchase price, or by way of counterclaim, does not survive a delivery of the goods by the seller and an acceptance by the purchaser. The retention of the property by the purchaser without objection is an admission on his part that the contract has been performed.” Beach on the Modern Law of Contracts, sec. 419; Reed v. Randall, 29 N. Y. 358; affirmed in 108 N. Y. loc. cit. 236; 115 Ibid, 325; 117 Ibid, 531; 130 Ibid, 480; Gentilli v. Starace, 133 N. Y. 140; Crawford v. Elliott, 78 Mo. 497; Stevens v. Mackay, 40 Mo. 224; Lumber Company v. Warner, 93 Mo. loc. cit. 386; Estel v. R. R., 56 Mo. 282. In the case last cited time was counted *196as an element of the agreement to furnish railroad ties at a certain price. They were not furnished within the specified time, nor an agreed extension thereof. The vendor sued for the contract price, claiming a waiver by the vendee of delivery, within the time specified in the contract.
It was held that the reception and use of the ties after the date fixed for their delivery obligated the vendee to pay the full contract price, and a judgment therefor in favor of plaintiff was affirmed. The decision in that case involves the precise question in the one under review. The defendant here took and used the oranges, knowing at the time they were two days late in shipment, and of the fall in the market price at the time he accepted them; he made no objection or protest either on account of the late delivery, or the declension in the market, but appropriated them to his own use without in any way qualifying his acceptance by notice to the vendor that he claimed damages. The only conclusion to be deduced from these facts is a waiver on the part of the defendant of the performance by plaintiffs of the condition precedent in their contract as to the shipment of the oranges on the day specified. Under the doctrine of the case last cited defendant was not entitled when sued for the purchase price to assert a claim for damages on account of a belated delivery.
The ground of this rule is, that there is no distinction in reason or principle, between the effect of a waiver by acceptance of the inferior quality of goods sold, and a loss owing to a fall in the market at the time of a belated delivery.
In each instance the entire contract may be repudiated for noncompliance with its terms; but if this option is not exercised by the buyer, why should his right to recover damages for loss in quality be cut off *197after acceptance (as is the universal law), while his right to recover damages for a loss caused by a delivery out of time, should not be cut off after acceptance of the goods with full knowledge of the delay in the delivery and the loss thereby caused, and without objection on either ground? In both cases the buyer knows that the loss is occasioned by nonperformance of the contract. The actuality of the loss is the same, whether caused by a fall in the market, or inferiority in the product. As it proceeds from the same source and is equally certain, no valid reason can be given for a distinction in the two cases as to the effect of a waiver by acceptance with full knowledge. The logical result is that the rights and duties of the buyer depend upon the same legal principles, where he has waived the performance of a contract of sale, whether relating to the character of the goods, or the time of their delivery. In my opinion the decision of the majority of the court is opposed to this view and the accordant decisions herein cited of the supreme court of this state, hence I have asked the case to be certified' to that tribunal for final determination.